Citation Nr: 0514264	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-28 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include myocardial infarction, claimed as secondary to the 
use of tobacco products in service.

2.  Entitlement to service connection for bladder cancer, 
claimed as secondary to the use of tobacco products in 
service.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel




INTRODUCTION

The veteran had active duty from July 1950 to July 1953.  

These matters come to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
heart disease and myocardial infarction, and carcinoma of the 
bladder, all of which the veteran claimed to be the result of 
the use of tobacco products that began in service.  The 
veteran perfected an appeal of that decision.


FINDING OF FACT

VA received the veteran's claim for service connection for 
the residuals of bladder cancer and heart disease, as 
secondary to the use of tobacco products in service, on June 
12, 2002.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals of bladder cancer and a heart disorder as secondary 
to the use of tobacco products in service is without legal 
merit.  38 U.S.C.A. § 1103 (West Supp. 2002); 38 C.F.R. 
§ 3.300 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims service connection for bladder cancer and 
heart disease as the result of the use of tobacco products in 
service. 




Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim. VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, in a letter dated in July 2002, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  In 
addition, in its August 2003 statement of the case (SOC) and 
July 2004 supplemental statement of the case (SSOC), the RO 
explained the basis for the denial for service connection for 
heart disease and bladder cancer.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's post-service medical records and examination 
reports.  

The veteran requested his service medical records (SMRs) from 
the National Personnel Records Center (NPRC), but was 
informed by that facility that those records are presumed to 
have been destroyed by the fire at the facility in 1973.  
Likewise, the RO requested his SMRs from NPRC, but was 
advised in August 2002 that these records were likely 
destroyed in the 1973 fire, and that no SMRs or Surgeon 
General's Office (SGO) records were available.  

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 
C.F.R. §3.159(c) (2003).  


Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303(a) (2002).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease 
or malignant tumors become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 
3.309 (2003).  

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  For the 
purpose of this section, the term "tobacco products" means 
cigars, cigarettes, smokeless tobacco, pipe tobacco, and 
roll-your-own tobacco.  38 U.S.C.A. § 1103(a); 38 C.F.R. 
§ 3.300(a).

Service connection is not precluded if the disability or 
death resulted from a disease or injury that is otherwise 
shown to have been incurred or aggravated during service.  
For purposes of this section, "otherwise shown" means that 
the disability or death can be service connected on some 
basis other than the veteran's use of tobacco products during 
service; that the disability became manifest or death 
occurred during service; that the disability or death 
resulted from a disease or injury that appeared to the 
required degree of disability within any applicable 
presumptive period; or if secondary service connection is 
established for ischemic heart disease or other 
cardiovascular disease under § 3.310(b).  38 U.S.C.A. 
§ 1103(b); 38 C.F.R. § 3.300(b).

As previously stated, the veteran contends that his bladder 
cancer and heart disorder were caused by smoking in service.  
He does not contend that any of the disorders were present 
during service, or are otherwise related to a disease or 
injury that occurred during his period of service.  In that 
regard, the private medical records note the veteran without 
a history of any heart disease until 1983, when he suffered a 
myocardial infarction, and coronary catheterization revealed 
coronary artery disease.  In July 1988 the veteran was 
diagnosed with bladder cancer, for which he underwent 
surgery.  

In the instant case, the issue lies in when the veteran filed 
a claim with VA for service connection for a heart condition 
and cancer of the bladder.  The veteran contends that a 
request to NPRC for his records in April 1991 sufficiently 
raised his claims for service connection.  The veteran's 1991 
request for records indicates he started smoking cigarettes 
while in service and suffers from bladder cancer and a heart 
condition as a result.  The veteran also questioned whether 
he was entitled to compensation from the government because 
he was now disabled.  

As defined in 38 C.F.R. § 3.1(p) a claim application means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a believe in 
entitlement, to a benefit.  The date of receipt means the 
date on which a claim, information or evidence was received 
in the Department of Veteran's Affairs, except as to specific 
provisions for claims or evidence received in the State 
Department (§ 3.108), in the Social Security Administration 
(§§ 3.153, 3.201), or the Department of Defense.  38 C.F.R. 
§ 3.1(r) (2004) (emphasis added).  However, the exception as 
to filing a VA claim with the State Department involves 
claimants residing in foreign countries; the Social Security 
Administration exception applies only to claims for VA death 
benefits; and the exception pertaining to the Department of 
Defense concerns initial claims filed at or prior to 
separation from service.  Clearly, none of the exceptions 
noted above as to the place of filing of a claim apply in 
this case. 

Here, VA first received a claim requesting entitlement to 
compensation benefits for these disabilities in a statement 
received at the RO on June 12, 2002.  The April 1991 request 
for medical records to NPRC does not constitute a claim for 
VA compensation benefits because the NPRC is not part of the 
Department of Veterans Affairs.  As such, inquiries or claims 
filed at NPRC are not considered as "filed" with VA.  See 
38 C.F.R. § 3.1(r).  The first evidence that the veteran 
filed a claim with VA is a statement and formal application 
filed on June 12, 2002.  

Because the RO received the veteran's claim after June 9, 
1998, service connection for the claimed disorders based on 
the use of tobacco products in service is precluded as a 
matter of law.  His claim of entitlement to service 
connection for the residuals of bladder cancer and a heart 
disorder, claimed as secondary to the use of tobacco products 
during service, must, therefore, be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (a claim 
should be denied as a matter of law if there is no 
entitlement under the law).

In addition, the evidence does not indicate that the 
disorders are otherwise shown to have been incurred in or 
aggravated during service, nor does the veteran so claim.  
Furthermore, the evidence shows his bladder cancer and heart 
disease first arose 30 or more years after his discharge from 
service.  Thus, there is no basis upon which service 
connection for bladder cancer or heart disease can be 
established, and the claims must be denied.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.


ORDER


The claim of entitlement to service connection for the 
residuals of bladder cancer is denied.

The claim of entitlement to service connection for a heart 
disorder, to include myocardial infarction, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


